J-S55018-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA


                        v.

    MITCHELL EUGENE EDWARDS

                             Appellant                No. 499 MDA 2017


                 Appeal from the PCRA Order February 14, 2017
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-MD-1200718-1983


BEFORE: DUBOW, J., RANSOM, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY RANSOM, J.:                     FILED OCTOBER 18, 2017

        Appellant, Mitchell Eugene Edwards, purports to appeal from the order

entered February 14, 2017,1 denying his application to amend his petition filed




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Appellant’s appeal is facially untimely, as it was filed on March 17, 2017,
more than thirty days after the order was issued. See Pa.R.A.P. 903.
However, Appellant’s notice of appeal contains an averment that it was given
to prison authorities on March 2, 2017. A pro se prisoner’s petition for review
must be considered filed for purposes of Pa.R.A.P. 903 when the appeal is
deposited with prison officials or placed in the prison mailbox.           See
Commonwealth v. Jones, 700 A.2d 423, 426 (Pa. 1997); see also Smith
v. Pennsylvania Board of Probation and Parole, 683 A.2d 278, 279-281
(Pa. 1996). Giving Appellant the benefit of the doubt, his appeal is timely.
J-S55018-17



pursuant to Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546. As we do

not have jurisdiction to hear the instant appeal, we quash.2

        A prior panel of this Court outlined the procedural history of this case as

follows:

        On November 25, 1983, [Appellant] was convicted of second-
        degree murder, and thereafter sentenced to life imprisonment.
        [Appellant] filed a direct appeal, and in 1986, this Court vacated
        his judgment of sentence and remanded for a hearing on his
        ineffectiveness claims. The claims ultimately were denied, and in
        1987, [Appellant] was re-sentenced to life imprisonment. On
        October 27, 1988, this Court affirmed his judgment of sentence,
        and on April 27, 1989, our Supreme Court denied allowance of
        appeal.

See Commonwealth v. Edwards, 938 A.2d 1112 (Pa. Super. 2007)

(unpublished memorandum). Since then, Appellant has filed serial petitions

seeking collateral relief.

        The most recent petition was pro se filed June 3, 2016. In it, Appellant

argued he was entitled to relief from his mandatory minimum sentence of life

imprisonment under Miller v. Alabama.3 See PCRA Petition, 6/3/16, at 4-5.

Appellant acknowledged that although he was not a juvenile at the time of his

crime, he was still entitled to a new trial as his cognitive development was not

complete. Id.


____________________________________________


2 We first note that this is not an appealable order; an order denying an
application to amend a PCRA petition is not a final order and, accordingly,
subject to quashal. See Pa.R.A.P. 341(c).

3   Miller v. Alabama, 132 S. Ct. 2455 (2012).


                                           -2-
J-S55018-17



        On October 4, 2016, the court sent Appellant notice pursuant to

Pa.R.Crim.P. 907 that his petition would be dismissed without a hearing as it

was untimely filed. However, a subsequent review of the docket and certified

record does not convince us that the petition was actually denied. The docket

reflects that the petition was denied November 7, 2016. However, this order

is not contained within the certified record.4    Further, the docket does not

contain an indication that Rule 114 notice was sent to Appellant.5 Subsequent

orders issued by the trial court are unclear regarding dates, and do not deny

the PCRA petition itself, but instead, Appellant’s applications for leave to

amend.

        Appellant filed a notice of appeal on March 17, 2017.   However, where

no final order has been entered, we do not have jurisdiction to hear the appeal.

See 42 Pa.C.S. § 742; Pa.R.Crim.P. 1510; Pa.R.A.P. 341.




____________________________________________


4   On remittal, the court should correct the record.

5Pa.R.Crim.P. 114 directs the prothonotary’s office to promptly enter orders
on the docket and serve written notice to the defendant or his attorney. See
Commonwealth v. Carter, 122 A.3d 388, 391 (Pa. Super. 2015). The
appeal period does not begin to run until the date of service is entered on the
docket. Id.

                                           -3-
J-S55018-17



     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2017




                          -4-